UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2074


BEST MEDICAL INTERNATIONAL, INC., a Virginia Corporation;
BEST VASCULAR, INC., a Delaware Corporation,

                Plaintiffs - Appellants,

          v.

ECKERT & ZIEGLER NUCLITEC GMBH,         a   German   corporation,
successor to QSA Global GmbH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00617-CMH-IDD)


Submitted:   April 30, 2015                   Decided:   May 11, 2015


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Brady, Shawn R. Weingast, BEST MEDICAL INTERNATIONAL,
INC., Springfield, Virginia, for Appellants.  C. Dewayne Lonas,
Matthew J. Hundley, MORAN REEVES & CONN PC, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Best     Medical    International,      Inc.      (“Best”)   appeals      the

district court’s order granting Eckert & Ziegler Nuclitec GMBH’s

(“EZN”) second motion for supplemental attorney’s fees, and a

subsequent order denying Best’s Fed. R. Civ. P. 59(e) motion.

We   have     previously      discussed    the       factual   background      and

procedural     history   of    this   breach     of    contract   case    in   our

opinions in Best Med. Int’l, Inc. v. Eckert & Ziegler Nuclitec

GMBH, 505 F. App’x 281 (4th Cir. 2013) (No. 11-2089 (L)) and

Best Med. Int’l, Inc. v. Eckert & Ziegler Nuclitec GMBH, 565 F.

App’x 232 (4th Cir. 2014) (No. 13-1708).

     In this third appeal, Best argues that the district court

erred    in     awarding       EZN    supplemental         attorney’s       fees.

Specifically,     Best     contends   that     the    merger   doctrine     under

Virginia law precluded the additional award of attorney’s fees

and that the award of attorney’s fees was not authorized by the

Settlement Agreement.         We have reviewed the parties’ briefs, the

material submitted in the joint appendix, and the relevant case

law, and find no reversible error in the district court’ award

of supplemental attorney’s fees. *         Accordingly, we affirm for the

reasons stated by the district court.                Best Med. Int’l, Inc. v.


     *
       On appeal, Best does not challenge the reasonableness of
the award.



                                       2
Eckert & Ziegler Nuclitec GMBH, No. 1:10-cv-00617-CMH-IDD (E.D.

Va. filed July 24, 2014 & entered July 25, 2014; Sept. 5, 2014).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3